Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.5.2 Annuities VARIABLE ANNUITY APPLICATION [ING Logo] ReliaStar Life Insurance Company (the Company) A member of the ING family of companies Home Office: 20 Washington Avenue South, Minneapolis, MN 55401-1900 ING Service Center Mailing Address: P.O. Box 5050, Minot, ND 58702-5050 1. ANNUITANT Name Birth Date Street Address (required) SSN P.O. Box (if applicable) Sex Male Female City Phone # ( ) State ZIP Alternate Phone# ( ) Joint Annuitant Name Birth Date Street Address (required) SSN P.O. Box (if applicable) Sex Male Female City Phone # ( ) State ZIP Alternate Phone# ( ) 2. OWNER (If applicable to selected contract and if different than Annuitant. If a non-natural owner, please provide proper documents; e.g. first and last page of trust, corporate resolution, etc.) Name Birth Date Street Address (required) SSN/TIN P.O. Box (if applicable) Sex Male Female City Phone # ( ) State ZIP Alternate Phone# ( ) Joint Owner Name Birth Date Street Address (required) SSN/TIN P.O. Box (if applicable) Sex Male Female City Phone # ( ) State ZIP Alternate Phone# ( ) 3. BENEFICIARY(S) (Must be completed.) Beneficiary proceeds will be split equally if no percentages are provided. Note: For Non-qualified contracts, if there are Joint Owners, death proceeds are paid first to the surviving Joint Owner. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Annuitant Address Primary Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Annuitant Address Please use the space in section 4 if you need to list more Beneficiaries. Be sure to designate whether additional Beneficiaries are Primary or Contingent. 137681 Page 1 of 6 - Incomplete without all pages. Order #137681 01/13/2007 4. SPECIAL INSTRUCTIONS (If necessary, attach a signed sheet containing any additional instructions.) 5. PRODUCT SELECTION AND PLAN TYPE All products and plan types may not be available in all states. Place a check mark in the box corresponding to your product and plan type selection. TSA Roth 403(b) Product/Plan Type ERISA ERISA 457 Non-Qualified IRA SEP-IRA Roth IRA ING Advantage Century ING Advantage Century Plus N/A Other: If you have elected a Roth 403(b), please indicate the first year you made a contribution to any previously established Roth 403(b) account in your employers plan: If no year is provided, we will use the first year a payment is applied to this contract. One Year Step Up Death Benefit Option (Not available in all states.) A standard death benefit is available with the contract. Please check below if you want the optional One Year Step Up Death Benefit. See the prospectus for details. A death benefit option may not be terminated or changed. One Year Step Up Death Benefit (This will replace the standard death benefit.) 6. REPLACEMENT (Must be completed.) Do you have any existing life insurance policies or annuity contracts? Yes (Please continue below.) No (Continued to next section.) If you answered Yes to the above question and you reside in a state that has implemented Model Replacement Regulation, your agent is required to present and read an Important Notice to you and obtain additional information. For all states, please answer the following questions to determine if a replacement will take place. 1. Are you considering discontinuing making premium payments, surrendering, forfeiting, assigning to the new insurer, or other- wise terminating an existing policy or contract? Yes No 2. Are you considering using funds from your existing policies or contracts to pay premiums due on this new contract? Yes No If you answered Yes to question 1 or 2 above, please complete and return with this application a copy of your states replacement form(s) as provided by your agent. 7. EMPLOYER (If applicable.) Employer Name Contact Name Mailing Address Phone # City State ZIP 137681 Page 2 of 6 - Incomplete without all pages. Order #137681 01/13/2007 8. PAYMENT AND BILLING INFORMATION (Please select all options that apply.) Initial Purchase Payment will be made by: Check (Attached) $ Fixed Account C $ Applicable Tax Year (IRA/Roth IRA only): (A Dollar Cost Averaging Request must accompany payment.) Transfer/Rollover (Complete information below.) Other Source of Payment $ Describe: Transfer/Rollover Information Transfer/Rollover #1: Check is enclosed? Yes No Does the transferring company require an Acceptance Letter? Yes No Payer Policy # Amount $ Transfer/Rollover #2: Check is enclosed? Yes No Does the transferring company require an Acceptance Letter? Yes No Payer Policy # Amount $ Premium Payments (The Company does not accept premium payments or loan repayments using money orders for amounts over $5000.00 and may reject payments made by cashiers check, bank drafts, bank checks and treasurers checks. All premium checks must be made payable to ReliaStar Life Insurance Company.) Monthly Electronic Fund Transfer (EFT). (Does not apply to TSA. Attach EFT request.) Who will make premium payment? Payment Amount X # of Payments Annual Premium 1st Remittance Date 1. Employee Employer 1. $ 2. Employee Employer 2. $ Total Annual Premium (12-month Period Only) $ A Salary Reduction Agreement or Amendment to Employment Contract is required for 403(b), Roth 403(b) and 457 plans. Number of Payments Annually Months In Which No Payment Occurs (Circle appropriate number or fill in other amount in the blank.) (Cross out months no payment will occur.) 1 2 4 9 10 12 20 22 24 26 J F M A M J J A S O N D Please use the space in section 4 if you have any special instructions. 9. AUTOMATIC TELEPHONE PRIVILEGES I understand that unless I decline, telephone privileges are automatically provided to me, my agent/registered representative, and his/her assistant. After an authorized person has discussed any changes with me, telephone privileges allow the authorized person to call the Company to perform certain transactions as specified in the current prospectus. The Company may use procedures to ensure instructions received by telephone are genuine, such as requiring forms of personal identification and tape recording phone calls. The Company and its distributor will not be liable for any loss, damage, costs or expenses incurred in acting on telephone instructions reasonably believed to be authentic. I understand that if I do not want to authorize telephone privileges, I must indicate below. I also understand that once granted, such privileges can be revoked only upon receipt of signed, written instructions at the Company. I do not want telephone privileges for myself or my agent/registered representative and/or the registered representatives assistant. I do not want telephone privileges granted to my agent/registered representative and/or the registered representatives assistant. 137681 Page 3 of 6 - Incomplete without all pages. Order #137681 01/13/2007 10. INITIAL ALLOCATIONS (Enter initial allocations in whole percentages.) If Dollar Cost Averaging (DCA) is desired, please complete the Dollar Cost Averaging section of the Automatic Programs Request for the initial allocation amounts. ING Variable Products Trust ING Partners, Inc. (Continued) % 020 ING VP SmallCap Opportunities Portfolio % 051 ING PIMCO Total Return Portfolio % 023 ING VP High Yield Bond Portfolio % 052 ING T. Rowe Price Growth Equity Portfolio % 024 ING VP International Value Portfolio % 053 ING Van Kampen Comstock Portfolio % 027 ING VP MidCap Opportunities Portfolio % 054 ING MFS Total Return Portfolio % 028 ING VP Financial Services Portfolio % 055 ING T. Rowe Price Equity Income Portfolio % 056 ING VP Real Estate Portfolio % 058 ING OpCap Balanced Value Portfolio % 057 ING VP Global Science and Technology Portfolio % 069 ING Legg Mason Partners Aggressive Growth Portfolio % 064 ING VP Value Opportunity Portfolio % 075 ING Davis Venture Value Portfolio % 092 ING VP Balanced Portfolio, Inc. % 076 ING Legg Mason Partners Large Cap Growth Portfolio ING Investors Trust % 077 ING UBS U.S. Large Cap Equity Portfolio % 005 ING Van Kampen Growth and Income Portfolio % 078 ING Van Kampen Equity and Income Portfolio % 013 ING Legg Mason Value Portfolio % 090 ING American Century Large Company Value Portfolio % 014 ING Marsico Growth Portfolio % 091 ING Fundamental Research Portfolio % 029 ING Julius Baer Foreign Portfolio % 097 ING Neuberger Berman Partners Portfolio % 038 ING FMR Diversified Mid Cap Portfolio % 107 ING Pioneer High Yield Portfolio % 039 ING JPMorgan Emerging Markets Equity Portfolio Fidelitys Variable Insurance Products Funds % 084 ING Marsico International Opportunities Portfolio % 070 Money Market Portfolio % 085 ING Pioneer Fund Portfolio % 072 Equity-Income Portfolio % 086 ING Pioneer Mid Cap Value Portfolio Fidelitys Variable Insurance Products Funds II % 087 ING JPMorgan Small Cap Core Equity Portfolio % 074 Investment Grade Bond Portfolio % 088 ING Limited Maturity Bond Portfolio % 082 Index 500 Portfolio % 089 ING Liquid Assets Portfolio % 083 Contrafund ® Portfolio % 093 ING T. Rowe Price Capital Appreciation Portfolio Pioneer Investment Management % 094 ING Alliance Bernstein Mid Cap Growth Portfolio % 166 Pioneer Equity Income VCT Portfolio % 096 ING FMR Large Cap Growth Portfolio Columbia Wanger Asset Management % 100 ING Global Resources Portfolio % 003 Wanger Select % 106 ING Lord Abbett Affiliated Portfolio % 004 Wanger U.S. Smaller Companies % 110 ING VP Index Plus International Equity Portfolio PIMCO Advisors VIT % 142 ING Stock Index Portfolio % 019 PIMCO VIT Real Return Portfolio ING Variable Portfolio, Inc. Neuberger Berman Advisors Management Trust % 041 ING VP Index Plus SmallCap Portfolio % 095 Socially Responsive Portfolio* % 042 ING VP Index Plus MidCap Portfolio Templeton Funds % 043 ING VP Index Plus LargeCap Portfolio % 066 Franklin Small Cap Value Securities Fund ING Generations Portfolio, Inc. ING Mutual Funds % 044 ING VP Strategic Allocation Conservative Portfolio % 065 ING VP Intermediate Bond Portfolio % 045 ING VP Strategic Allocation Moderate Portfolio Lord Abbett Funds % 046 ING VP Strategic Allocation Growth Portfolio % 063 Lord Abbett Series Fund - Growth and Income Portfolio ING Partners, Inc. % 138 Lord Abbett Series Fund - Mid-Cap Value Portfolio % 010 ING T. Rowe Price Diversified Mid Cap Growth Portfolio Fixed Accounts % 011 ING American Century Select Portfolio % 180 Fixed Account A % 012 ING JPMorgan International Portfolio % 181 Fixed Account B is not available on Plus Series % 047 ING American Century Small-Mid Cap Value Portfolio* Fixed Account C is not available for regular allocations. % 048 ING Baron Small Cap Growth Portfolio* Other: % 049 ING JPMorgan Mid Cap Value Portfolio % % 050 ING Oppenheimer Global Portfolio % % Initial Allocation Total (Must equal 100%) Do the allocations total 100%? The proposed Owner understands that if he/she is entitled to a refund of the purchase payments made upon the revocation of a contract during the free look period, then all purchase payments made until five days after the end of the free look period will be allocated to the Fidelity VIP Money Market subaccount, and then transferred to the Fixed Account(s) and/or the subaccounts as designated above. * Fund not available for 403(b) contracts issued in Texas on or after 6/01/02. 137681 Page 4 of 6 - Incomplete without all pages. Order #137681 01/13/2007 11. STATE REQUIRED NOTICES Below are notices that apply only in certain states. Please read the following carefully to see if any apply in your state. Arizona: On receiving your written request, we will provide you with information regarding the benefits and provisions of the annuity contract for which you have applied. If you are not satisfied, you may cancel your contract by returning it within 20 days after the date you receive it. Any premium paid for the returned contract will be refunded without interest. California Reg. 789.8: The sale or liquidation of any asset in order to buy insurance, either life insurance or an annuity contract, may have tax consequences. Terminating any life insurance policy or annuity contract may have early withdrawal penalties or other costs or penalties, as well as tax consequences. You may wish to consult independent legal or financial advice before the sale or liquidation of any asset and before the purchase of any life insurance or annuity contract. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Florida: Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application containing false, incomplete, or misleading information is guilty of a felony of the third degree. Kentucky: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance containing any materially false information or conceals, for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime. New Jersey: Any person who includes any false or misleading information on an application for an annuity is subject to criminal and civil penalties. Ohio: Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud. Pennsylvania: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties. Virginia: Any person who, with the intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement may have violated the state law. Washington: It is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits. Arkansas, Washington D.C., Hawaii, Louisiana, Maine, New Mexico, Oklahoma, and Tennessee: Any person who knowingly and with intent to injure, defraud or deceive any insurance company, submits an application for insurance containing any materially false, incomplete, or misleading information, or conceals for the purpose of misleading, any material fact, is guilty of insurance fraud, which is a crime and in certain states, a felony. Penalties may include imprisonment, fine, denial of benefits, or civil damages. 12. APPLICANT SIGNATURES AND ACKNOWLEDGEMENTS (Please read carefully and sign below.) Important Information: To help the government fi ght the funding for terrorism and money laundering activities, federal law requires all fi nancial institutions to obtain, verify, and record information that identifi es each person who opens an account. What this means to you: When you apply for an annuity, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your drivers license or other identifying documents. I agree that, to the best of my knowledge and belief, all statements and answers in this form are complete and true and may be relied upon in determining whether to issue the applied for variable annuity. Only the owner and ReliaStar Life Insurance Company have the authority to modify this form. I also represent that the Social Security Number or Tax Identification Number shown on this form is correct. Make checks payable ONLY to ReliaStar Life Insurance Company. Do not make checks payable to the agent, an agency or another company. Only the President, Vice President, or Secretary of ReliaStar Life Insurance Company may modify, discharge or waive any of its rights under the contract. Variable Annuities and the underlying series shares or securities which fund them are not insured by the FDIC or any other agency. They are not deposits or other obligations of any bank and are not bank guaranteed. They are also subject to market fluctuation, investment risk and possible loss of principal invested. Page 5 of 6 - Incomplete without all pages. Order #137681 01/13/2007 12. APPLICANT SIGNATURES AND ACKNOWLEDGEMENTS (Continued) Annuity payouts and contract values under a variable annuity are variable and are not guaranteed as to fixed dollar amounts. I understand that when based on the investment experience of the Separate Account Division, the variable annuity cash surrender values may increase or decrease on any day and that no minimum value is guaranteed. The variable annuity applied for is in accord with my anticipated financial objectives. ACKNOWLEDGEMENT OF PROSPECTUS RECEIPT By signing below, I acknowledge receipt of the Variable Annuity Contract Prospectus. ACKNOWLEDGEMENT OF WITHDRAWAL RESTRICTIONS For employees purchasing a 403(b) contract: I understand the Internal Revenue Code restrictions on withdrawals from a 403(b) tax deferred variable annuity (described in the withdrawal (redemption) section of the Prospectus or the Withdrawals section of the contract). I understand that these restrictions do not apply to transfers to other investment alternatives under my employers 403(b) plan or to another 403(b) contract as permitted by Revenue Ruling 90-24. Signed at (City, State) Date (required) Annuitant Signature Joint Annuitant Signature (if applicable) Owner Signature (if different from Annuitant) Joint Owner Signature (if applicable) If this application is signed in a state other than the Owners resident state, please indicate the reason in section 4. 13. AGENT INFORMATION AND SIGNATURE Do you have reason to believe that the contract applied for will replace any existing annuity or life insurance coverage? Y es No (If Yes, complete and attach a copy of any state replacement forms that apply.) By signing below you certify: 1) any sales material was shown to the applicant and a copy was left with the applicant, 2) you used only insurer-approved sales material, 3) you have not made statements that differ from the sales material, and 4) no promises were made about the future value of any contract elements that are not guaranteed. (This includes any expected future index gains that may apply to this contract.) Compensation Alternative (Choose one. If no choice is made, Option A will be the default. Please verify which options are available.): Option A Option B Option C (ING Advantage Century Plus only) Option D Option I Other Please note: Compensation will be split equally if no percentages are indicated. Partial percentages will be rounded up. Agent #1 will be given the highest percentage in the case of unequal percentages. Agent #1 will receive all correspondence regarding the policy. Agent #1 Name print) Split % Signature Agent Number State License # Age nt #2 (Optional) Name (print) Split % Signature Agent Number State License # DEALER USE ONLY (Not to be completed by agent.) Dealer Name Branch Office
